SAVOY, Judge.
This matter is on appeal by plaintiff from a judgment of the district court reducing alimony which defendant was paying to plaintiff for the support of herself and two minor children born of the marriage between the parties. The alimony payments were reduced from $225.00 to $200.00 per month.
The record reveals that defendant has the following monthly income: $450.00 from the Veterans Administration and $112.70 from Social Security. At the time of the original alimony award, defendant had also been receiving some salary from a part time job, the amount of which was disputed between the parties. At the time of trial for reduction of alimony, defendant had discontinued his part time job. The Veterans Administration has defendant classified as being totally disabled.
In addition to the alimony paid to her by the defendant, plaintiff receives $61.00 monthly from the Veterans Administration for herself and the children.
Plaintiff listed her monthly expenses as: $36.98 for utilities, telephone $5.50, gasoline for the automobile $25.00 to $30.00, food $119.00, medical expenses $10.00, and house payments $40.00. These expenditures approximate $225.00 per month and do not include clothing for herself or the children.
Defendant listed his monthly expenses as: $45.00 for rent, $17.00 for insurance, $20.00 for a housekeeper, $138.00 car note, $35.00 on a note, and $30.00 for medical expenses. These expenditures approximate $345.00 monthly. This leaves him approximately $200.00 a month before buying his meals.
The minors at the time of the hearing were thirteen and ten years of age.
From the record, we cannot say the district judge committed error in reducing the alimony to $200.00 per month. The matter of alimony is always subject to review in the district court.
For the reasons assigned, the judgment is affirmed at appellant’s costs.
Affirmed.